COBB, Judge.
Appellant, Kyle William Perry, pled guilty at arraignment after waiving counsel. He did not execute a written waiver of representation by counsel as required by Florida Rule of Criminal Procedure 3.160(e). Perry moved to withdraw his plea prior to adjudication and sentence, but the motion was denied. That denial is challenged by this appeal.
Based upon the clear and unequivocal language of Rule 3.160(e), we find that the defendant should have been allowed to withdraw his guilty plea. Cf. Jones v. State, 452 So.2d 643 (Fla. 4th DCA 1984), petition for review denied, 461 So.2d 116 (Fla.1985) (requirement of written waiver of right to jury trial strictly observed). REVERSED.
DANIEL, J., concurs.
COWART, J., dissents with opinion.